PER CURIAM.
We affirm Appellant John Chiarenza’s conviction for aggravated assault. The jury’s verdict is supported by competent, substantial evidence of each element of the crime. Walker v. State, 957 So.2d 560, 577 (Fla. 2007). Further, the trial court did not abuse its discretion in denying the admission of Chiarenza’s preferred expert. Rodriguez v. State, 413 So.2d 1303, 1304 (Fla. 3d DCA 1982). Nor did the trial court abuse its discretion by denying Chiaren-za’s requested special “defense theory of the case” jury instruction. While the trial court, in its discretion, certainly could have given the defense’s special instruction (Card v. State, 803 So.2d 613, 624 (Fla. 2001)), the standard instructions given to the jury fully covered Chiarenza’s defense theories. Stephens v. State, 787 So.2d 747, 755-56 (Fla. 2001).
Affirmed.